 LOCAL 445, INT'L BROTHERHOOD OF TEAMSTERS, ETC.263Local 445, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandColony LiquorDistributors,Inc.,Colonial Carriers,Inc.Case No. 3-CP-44.December 5, 1963DECISION AND ORDERUnfair labor practice charges were filed on December 12, 1962, byColony Liquor Distributors, Inc., and Colonial Carriers, Inc., re-ferred to collectively as Colony, against the Respondent, Local 445,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Thereafter, on January 4, 1963, the Gen-eral Counsel of the National Labor Relations Board, by the RegionalDirector for the Third Region, issued a complaint and notice of hear-ing, alleging that Respondent had violated Section 8(b) (7) (B) ofthe Act by picketing Colony at its place of business in Kingston, NewYork, for recognitional and organizational purposes, within 12 monthsafter a valid election had been held pursuant to Section 9(c).OnJanuary 10, 1963, Respondent filed an answer denying the commissionof any unfair labor practices, and alleging affirmatively that its pick-eting was part of a campaign requesting the public not to patronizeColony.On March 5, 1963, the parties entered into a stipulation by whichthey waived a hearing before a Trial Examiner and the issuance byhim of an Intermediate Report and Recommended Order, and agreedto submit the case to the Board for findings of fact, conclusions oflaw, and an order, based upon a record consisting of the charge, thecomplaint, the answer, and the stipulation, including certain testi-mony adduced at an injunction proceeding in the United States Dis-trictCourt, Southern District of New York, pursuant to Section10 (1) of the Act.On March 11, 1963, the Board granted the motion of the parties andtransferred the case to itself.Thereafter, the Respondent filed abrief.'Upon the basis of the stipulation, the brief, and the entire record inthe case, the Board 2 makes the following :FINDINGS OF FACT1.THE BUSINESSOF COLONYColony Liquor Distributors, Inc., and Colonial Carriers, Inc., areaffiliated businesses, together constituting a single integrated business1We deny Respondent's request for oral argument because, in our opinion,the recordand Respondent's brief adequately set forth the issues and the positions of the parties2 Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Leedom and Fanning]145 NLRB No. 28. 264DECISIONSOF NATIONALLABOR RELATIONS BOARDenterprise, with principal offices in Kingston, New York.ColonyLiquor is a wholesale distributor of wines and liquors, and ColonialCarriers performs trucking and related services for Colony Liquor.During the year preceding the issuance of the complaint, Colony Liq-uor received from outside the State, wines, liquors, and other productsvalued at more than $500,000, and Colonial Carriers performed truck-ing and related services for Colony Liquor valued Fat more than$50,000.H. THE LABOR ORGANIZATION INVOLVEDLocal 445, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, is a labor organization withinthe meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESRespondent has represented Colony's drivers, warehousemen, andhelpers over a period of 15 years. The last collective-bargaining con-tract between the parties expired January 1, 1962.After extendednegotiations for a new contract, Respondent struck Colony and beganpicketing June 1, 1962, with "On Strike" signs.Colony thereuponhired permanent replacements for the striking employees.On July2, 1962, Colony filed a representation petition (Case No. 3-RM-260),seeking an election to determine whether its drivers, warehousemen,and helpers desired to be represented by Respondent.A hearingpursuant to Section 9 (c) (1) of the Act was held on the issues raisedby the petition, and on September 6, 1962, the Regional Director forthe Third Region issued an unpublished Decision and Direction ofElection.Respondent filed with the Board a timely request for reviewof the decision, which was denied.On October 2, 1962, Respondent filed an unfair labor practice chargeagainst Colony, alleging violation of Section 8 (a) (1) and (5) of theAct.The charge was dismissed by the Regional Director, prior to theconduct of the election, on the ground that Respondent had failed toestablish that it represented a majority of the employees in an ap-propriate unit.Respondent did not appeal the dismissal.On October 4, 1962, an election was duly conducted pursuant to theDirection of Election.Of the 26 ballots cast, 11 votes were for rep-resentation by the Respondent, while 15 employees voted against repre-sentation.3On October 9, 1962, the Regional Director issued a Sup-a Buckley,a salesman for Colony and its observer at the election,testified that after theballots were counted,Daly, secretary-treasurer of the Respondent,said in substance-You may have won the election,but we are not finished yet.We will beat you.If necessary,we will put you out of businessIn accordance with the stipulation of the parties,we credit the foregoing testimony ofBuckley, which was adduced at a hearing before a U.S.district court on a petition foran injunction under Section10(1) of the Act. LOCAL 445, INT'L BROTHERHOOD OF TEAMSTERS, ETC.265plemental Decision dismissing Respondent's objections to the electionand certifying the results thereof.Respondent continued to picketColony's premises until expiration of its appeal period on October 19,1962, claiming to be on strike. It did not file an appeal from theSupplemental Decision.When picketing ended on October 19, Respondent, in a letter toColony, disclaimed further interest in representing Colony's em-ployees, but stated that its membership was pledged to a campaign toinform the public that Colony had defeated Respondent by hiringstrikebreakers and that Colony was using nonunion employees. Sincethis letter, there have been no further oral or written demands byRespondent upon Colony, except for what may be implicit in the laterpicketing described below.On December 10, 1962, Respondent resumed picketing at Colony'spremises.One or two men picketed each workday during businesshours, carrying signs bearing the following legend :To The Public OnlyColony Liquor Distributors, Inc.and Colonial Carriers, Inc.Have No Contract WithLocal 445, IBTThey Do Not EmployUnion Members HerePlease Do Not PatronizeThank YouTeamsters UnionLocal 445The picketing continued until enjoined by order of the United Statesdistrict court, entered January 21,1963'In addition to the picketing at Colony's premises between Decem-ber 10, 1962, and January 21, 1963, Respondent has also, at all timesmaterial herein, distributed to the public on parking lots and citystreets leaflets containing the following message :Colony Liquor Distributors, Inc., and Colonial Carriers, Inc.,is a union buster.They fired all their long-time union employeesand now have no contract with Local Union 445, IBT. Pleasedo not purchase the following brands which they distribute.The leaflet lists certain brands of liquor which Colony distributes toretail establishments.Respondent concedes that it is not the collective-bargaining rep-resentative of Colony's employees and that it has engaged in picketing4Vincent v.Local 445,62 Civil 4230, U.S.D.C S D.N.Y. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDat the premises of Colony within a year of a valid election. It contends,however, that its picketing was solely in furtherance of its campaign topersuade the public to withdraw its patronage from Colony, andargues that since it has not been shown that the picketing has organi-zation or recognition as objects, it has not violated Section8(b) (7) (B).5Respondent does not urge that its picketing between December 10,1962, and January 21, 1963, is permitted under Section 8(b) (7) (B)merely because its picket signs are in the language of the proviso toSection 8(b) (7) (C), relating to advising the public truthfully thatColony does not employ members of, or have a contract with, it.6 Itsargument is, rather, that the General Counsel must establish that anobject of its picketing is organizational or recognitional by otherevidence than the picketing itself.It is, of course, incumbent on the Board to determine what the objectsof picketing are from all the relevant circumstances including theinformation communicated during all the picketing incidents, thechanges in the picket signs following an election which the union haslost, the alleged commission of unfair labor practices by the em-ployer being picketed, the nature of demands by the union of theemployer both before and after an election, and other evidence as towhether a union's former object of organization or recognition hasbeen abandoned, although picketing continues.' But in all such deter-minations, the picket sign legend used during the alleged illegal picket-ing is a factor to be considered.Thus, it cannot be a defense to acharge of violation of Section 8(b) (7) (B) that the picketing istruthful or is merely to seek public support for a nonpatronage cam-paign if the information which the union is communicating to thepublic through its signs itself establishes a proscribed object.Section 8(b) reads,in pertinentpart,as follows.(b) It shall be an unfair labor practice for a labor organization or its agents--(******(7) to picketor cause tobe picketed . . .any employerwhere an objectthereof isforcing or requiringan employerto recognize or bargainwith a labororganizationas the representativeof his employees,or forcingor requiring theemployees of an employer to accept or select such labororganization as theircollectivebargainingrepresentative,unless suchlabor organization is currentlycertified as the representative of such employees.(B) where withinthe precedingtwelve monthsa valid election undersection 9(c) of this Acthas been conducted . .0It is well established that the informational proviso to Section 8(b) (7) (C) furnishesno defense in an 8(b) (7) (B) case.Retail Store Employees'Union. Local No 692, etc(Irvins, Inc ),134 NLRB686;Local No. 182, International Brotherhood of Teamsters,etc (Woodward Motors, Inc.),135 NLRB 851;Retail Clerks Union Local324, etc (BarkerBros Corp and Gold's, Inc),138 NLRB 478.7Retail Store Employees Union,Local692,etc.(Irvins,Inc ), supra;American Federa-tionof Grain Millersetc. (Bartlett and Company,Grain),141 NLRB 974;CarquinezLodge No 1492International Association of Machinists,AFL-CIO (Firestone Tire),139 NLRB 1477 LOCAL 445, INT'L BROTHERHOOD OF TEAMSTERS, ETC.267In the instant case we may grant that an object of the picketingwas to persuade the public to withdraw its patronage from Colony.But this is not inconsistent with the broader organizational or ultimaterecognitional objectives that the langauge of the picketing signs imply.The picket signs themselves reflect that Respondent's specific reasonfor appealing to the public to withhold patronage from Colony wasthat Colony did not employ union members and did not have a contractwith it.From this it is apparent that Respondent itself consideredthat its quarrel with Colony was one that would cease when that reasonfor picketing was no longer valid-in short, when Colony again em-ployed union members or entered into a contract with it.As bearingon Respondent's picketing objectives, we consider also material theremark-quoted above-of Respondent's official, Daly, when the elec-tion results were announced, that Colony may have won the electionbut that the Respondent would beat it yet, if necessary, by puttingColony out of business.We think this further discloses that a targetof the picketing was to impose economic pressure on Colony in orderto "beat" Colony into a choice of either again recognizing the Unionor facing the destruction of its business.Under all the circumstances, we conclude, as alleged in the com-plaint, that Respondent's picketing was for statutorily proscribed ob-jectives, and since it occurred within a year of the valid election onOctober 4,1962, it was violative of Section 8 (b) (7) (B).IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in con-nection with the operations of Colony, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andtake certain affirmative action that we find necessary to effectuate thepolicies of the Act.The Board has decided that in remedying viola-tions of Section 8(b) (7) (B) the remedial order shall require a cessa-tion of all recognitional and/or organizational post-election picketingfor a period of 12 months, to be computed from the date the labororganization ceases its unlawful picketing, whether voluntarily orinvoluntarily.8Since the Respondent picketed unlawfully until en-joined on January 21, 1963, our cease and desist order shall run fora period of 1 year from January 21, 1963.We shall also require the8Retail Store Employees Union Local 699, etc.(Irvans, Inc ), supra. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent, thereafter, to refrain from engaging in recognitionaland/or organizational picketing of Colony where within the preceding12 months a valid election shall have been conducted.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, we make the following :CONCLUSIONS OF LAW1.Colony Liquor Distributors, Inc., and Colonial Carriers, Inc.,are engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.Respondent is a labor organization within the meaning of Section2 (5) of the Act.3.By picketing Colony from December 10, 1962, until January 21,1963, with an object of forcing or requiring Colony to recognize andbargain with the Respondent as the collective-bargaining representa-tive of Colony's employees, and/or of forcing or requiring Colonyemployees to accept and select the Respondent as their collective-bargaining representative, although the Respondent was not currentlycertified as such representative, and a valid election under Section 9 (c)of the Act had been held within the preceding 12 months, the Re-spondent engaged in unfair labor practices within the meaning ofSection 8(b) (7) (B) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local 445, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, its officers, agents, and representatives, shall :1.Cease and desist from :(a)Picketing, or causing to be picketed, or threatening to picket,Colony Liquor Distributors, Inc., and Colonial Carriers, Inc., Kings-ton, New York, for a period of 1 year from January 21, 1963, wherean object thereof is to force or require Colony Liquor Distributors,Inc., and Colonial Carriers, Inc., to recognize or bargain collectivelywith the Respondent or to force or require the employees of ColonyLiquor Distributors, Inc., and Colonial Carriers, Inc., to accept orselect the Respondent as their collective-bargaining representative.(b)Picketing, or causing to be picketed, or threatening to picket,Colony Liquor Distributors, Inc., and Colonial Carriers, Inc., for anyof the above-mentioned objects, where within the preceding 12 months LOCAL 445, INT'L BROTHERHOOD OF TEAMSTERS, ETC.269a valid election under Section 9 (c) of the Act has been conducted whichthe Respondent did not win.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act.(a)Post in conspicuous places in the Respondent's business offices,meeting halls, and places where notices to its members are customarilyposted, copies of the attached notice marked "Appendix." 9 Copies ofsaid notice, to be furnished by the Regional Director for the ThirdRegion, shall, after being duly signed by an official representative ofthe Respondent, be posted by the Respondent immediately upon receiptthereof and be maintained by it for 60 consecutive days thereafter.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Third Region signedcopies of the aforementioned notice for posting by Colony LiquorDistributors, Inc., and Colonial Carriers, Inc., if they are willing, inplaces where notices to employees are customarily posted.Copies ofsaid notice, to be furnished by the aforesaid Regional Director, shall,after being signed by the Respondent as indicated, be returned forth-with to the Regional Director for dispositionby him.(c)Notify the Regional Director, in writing, within 10 days fromthe date of this Order, what steps have been taken to comply herewith.0In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 445, INTERNATIONAL BROTHERHOODOFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA AND TO ALL EMPLOYEES OF COLONY LIQUOR DISTRIBUTORS,INC., AND COLONIAL CARRIERS, INC.Pursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify you that :WE WILL NOT, for a period of 1 year from January 21, 1963,picket, or cause to be picketed, or threaten to picket, ColonyLiquor Distributors, Inc., and Colonial Carriers, Inc., where anobject thereof is to force or require Colony Liquor Distributors,Inc., and Colonial Carriers, Inc., to recognize or bargain collec-tively with us, or its employees to accept or select us as theircollective-bargaining representative.WE WILL NOT picket, or cause to be picketed, or threaten topicket, Colony Liquor Distributors, Inc., and Colonial Carriers, 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDInc., where an object thereof is to force or require Colony LiquorDistributors, Inc., and Colonial Carriers, Inc., to recognize or bar-gain collectively with us, or its employees to accept or select us astheir collective-bargaining representative where a valid electionwhich we did not win has been conducted by the National LaborRelations Board among the employees of Colony Liquor Distribu-tors, Inc., and Colonial Carriers, Inc., within the preceding 12months.LOCAL 445, INTERNATIONAL BROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN ANDHELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, Fourth Floor, the 120 Building, 120 Delaware Avenue, Buffalo,New York, Telephone No. TL 6-1782, if they have any question con-cerning this notice or compliance with its provisions.LaRonde Bar & Restaurant,Inc. and/or Carrousel Motels, Inc.'andCincinnati Joint Executive Board,Hotel&RestaurantEmployees&Bartenders International Union,AFL-CIO,'Petitioner.Case No. 9-RC-5449.December 5, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Alan D.Greene.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct 31 At the hearing and in the brief LaRonde Bar & Restaurant,Inc.,moved to dismiss thepetition as to itself on the ground that it does not employ any of the employees herein.The record shows that LaRonde owns certain personal property which it leases to Carrouselfor the conduct of the latter's hotel and restaurant business.All restaurant and motelemployees are the employees of Carrousel.Under the circumstances,we find that LaRondeis not a necessary party to this proceeding.Accordingly,we hereby dismiss the petitionas to LaRonde.'The name of the Petitioner appears as amended at the hearing,and is also referred toherein as the Excutive'Board.3Floridan Hotel of Tampa, Inc.,124 NLRB 261.145 NLRB No. 31.